Citation Nr: 1101694	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
foot disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In 
August 2010, the Veteran withdrew his July 2008 request for a 
hearing before a Veterans' Law Judge traveling to the RO.

It is noted that the Veteran is already service-connected for 
warts and calluses of the feet.  Thus, the current claims of 
service connection for right and left foot disabilities exclude 
warts and calluses as they are already recognized as related to 
service. 

The reopened claims of service connection for right and left foot 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the May 2001 rating decision is 
new and when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a right foot disability.  

2.  The evidence received since the May 2001 rating decision is 
new and when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a left foot disability.  


CONCLUSIONS OF LAW

1.  New and material evidence was received sufficient to reopen 
the claim of entitlement to service connection for a right foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

2.  New and material evidence was received sufficient to reopen 
the claim of entitlement to service connection for a left foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all elements of 
a claim.  

In this regard, the Board notes that these claims are being 
reopened for the reasons explained below.  Therefore, any defects 
in VCAA notice and development as to reopening is harmless error 
and no further VCAA discussion is required.  



The Claims

The Veteran contends that he has right and left foot 
disabilities, in addition to his already service connected warts 
and calluses, which are attributable to his active duty service.  
It is requested that the Veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the most recent denial of 
these claims in the May 2001 rating decision in light of the 
totality of the record.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  (Parenthetically, the Board notes that claims were 
also denied in an earlier February 1989 Board decision.)

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a 
current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the January 
2008 VA examiner opined that the Veteran's foot pain was caused 
by, among other things, flat feet, peripheral neuropathy, and 
peripheral vascular disease.  Moreover, in 2007 a Dr. Ronald 
Jenkins opined that the Veteran had flat feet and that his flat 
feet "progressed after [the] initial damage [the claimant] 
sustained on active duty." 

The Board finds that these opinions, the credibility of which 
must be presumed, provides for the first time both competent 
diagnoses of new chronic disease processes causing the Veteran's 
foot pain (i.e., while the pre-May 2001 record contained a 
diagnoses of peripheral neuropathy, warts, and calluses, it did 
not contain either the diagnosis of flat feet or peripheral 
vascular disease) and a medical opinion that appears to link at 
least one of these new disease processes (i.e., flat feet) to his 
military service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

Therefore, the Board finds that the additional evidence, when 
taken together with the complaints and treatment for foot pain 
already found in the in service treatment records (see service 
treatment records dated in May 1970, June 1970, October 1070, 
December 1970, April 1971, and June 1971), is both new and 
material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  
The claims of service connection for right and left foot 
disabilities are therefore reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a right foot 
disability is reopened.

The claim of entitlement to service connection for a chronic left 
foot disability is reopened.


REMAND

The Board notes that service treatment records starting in May 
1970 document the Veteran's complaints and/or treatment for foot 
pain suspected at one time to be pes planus but with a negative 
December 1970 foot x-ray.  See service treatment records dated in 
May 1970, June 1970, October 1070, December 1970, April 1971, and 
June 1971.  Moreover, as reported above, the Veteran's post-
service record not only shows his being diagnosed with flat feet, 
peripheral neuropathy, and peripheral vascular disease as the 
chronic disabilities causing his foot pain, but in April 2007 Dr. 
Jenkins appeared to opine that the pes planus was caused by his 
military service.  See 38 C.F.R. § 3.303; Rabideau, supra. 
However, the Board finds Dr. Jenkins' opinion to be of limited 
probative value as he does not provide a clear basis for his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility of 
the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  
Moreover, the only other opinions regarding the origins or 
etiology of any of the chronic disease process that are causing 
the Veteran's chronic foot pain are not helpful to the 
appellant's claims because they attribute his peripheral 
neuropathy to his non service connected alcoholism.  Therefore, 
the Board finds that a remand is required to obtain another 
medical opinion as to whether any of his current foot 
disabilities (e.g., flat feet, peripheral vascular disease, and 
peripheral neuropathy) are due to his military service, including 
the documented in-service complaints and treatment for foot pain.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; Rabideau, supra; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's claims regarding receiving ongoing treatment, 
while the appeal is in remand status his contemporary treatment 
records should be obtained and associated with the record.  See 
38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should obtain and associate 
with the record the Veteran's 
contemporaneous treatment records (relating 
to the feet) that have not been associated 
with the claims file.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.  After undertaking the above 
development, the AMC/RO should schedule the 
Veteran for a VA examination to ascertain 
the origins of his current foot problems 
diagnosed as pes planus, peripheral 
neuropathy, and peripheral vascular 
disease.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  
After a review of the claims folders and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

(a)	Is it at least as likely as 
not that the Veteran's pes planus 
in either foot is related to 
military service?

(b)	Is it at least as likely as 
not that the Veteran's peripheral 
neuropathy in either foot is 
related to military service?

(c)	Is it at least as likely as 
not that the Veteran's peripheral 
vascular disease in either foot 
was caused by his military 
service?

(d)	If other foot diagnoses are 
rendered, please offer an opinion 
as to whether it is at least as 
likely as not that such are 
related to military service.

Note 1:  In providing answers to the above 
questions, the examiner should comment on 
both the in-service complaints and 
treatment for foot pain and Dr. Jenkins 
April 2007 opinion. 

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation. 

3.  The AMC/RO should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

4.  The AMC/RO should thereafter 
readjudicate the claims.  If either of the 
claims remains denied, the AMC/RO should 
issue a supplemental statement of the case 
(SSOC) to the Veteran.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time should 
be allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


